Order entered July 24, 2018




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-17-01335-CV

                               WESLEY ROEMER, Appellant

                                            V.

                                 EDD HASKINS, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. Dc-13-02661

                                         ORDER
       Before the Court is Edd Haskins’s July 23, 2018 unopposed motion for additional

extension of time to file appellee’s and cross-appellant’s brief. We GRANT the motion and

ORDER the brief be filed no later than September 4, 2018. We caution that further extension

requests will be disfavored.


                                                   /s/   DAVID EVANS
                                                         JUSTICE